Name: Commission Regulation (EEC) No 1105/90 of 30 April 1990 amending Regulation (EEC) No 891/89 on special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 No L 111 /48 Official Journal of the European Communities 1 . 5. 90 COMMISSION REGULATION (EEC) No 1105/90 of 30 April 1990 amending Regulation (EEC) No 891/89 on special detailed rules for the application of the system of import and export licences for cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, whereas the Management Committee for Cereals has not delivered an opinion within the time limit down by its chairman, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 201 /90 (2), and in particular Article 12 (2) and 16 (6) thereof, Whereas, in accordance with Commission Regulation (EEC) No 891 /89 (3), as amended by Regulation (EEC) No 990/89 (4), on application export refunds are fixed in advance ; whereas, in that case, exports outside the Community are subject to the presentation of an export licence, issued in accordance with Commission Regula ­ tion (EEC) No 3719/88 (*), as last amended by Regulation (EEC) No 1903/89 ( «); Article 1 Article 9 (4) of Regulation (EEC) No 891 /89 is hereby replaced by the following : *4. Where scientific reference is made to this para ­ graph when an export refund on the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75 is fixed in accordance with the procedure laid down in Article 26 of that Regulation export licence applications must be accompanied by a declaration by telex or telefax from the importing country that a delivery contract has been concluded, where appro ­ priate subject to issue of the licence. Declarations must indicate a quantity covered by te contract corres ­ ponding to the licence applied for and a delivery period falling within the term of validity of that licence. The relevant licences shall entail the advance fixing of the refund and shall actually be delivered only on the third working day following the day on which the application is submitted provided that special measures are not adopted in the interval . If quantities in applications for export licences as referred to in this paragraph exceed the quantities which may be committed for export as indicated in the Regulation fixing the refund in question, the Commission may fix a uniform percentage reduction in the quantities. Applications for licences may be withdrawn within the two days of the date of publica ­ tion of the percentage reduction.' Whereas, owing to budgetary constraints and the situation on the Community internal market or the world market, export refunds on products in the cereals sector may need to be limited to certain quantities ; whereas, to administer the granting of those refunds, provision should be made on the one hand for export licence applications to be accompanied by a declaration by telex or telefax from the importing country that a delivery contract has been concluded, where appropriate subject to issue of the licence, for a quantity and a delivery period correspon ­ ding to the licence applied for ; whereas provision should be made on the other hand for the advance fixing of the refund and for licences to be issued after a period of reflection and, where appropriate, by fixing a uniform percentage reduction in quantities ; whereas provision should also be made, where such a percentage is applied, for licence applications to be able to be withdrawn ; Whereas Regulation (EEC) No 891 /89 should accordingly be amended ; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It is applicable until 30 June 1991 . ( ¢) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 22, 27. 1 . 1990, p. 7. (3) OJ No L 94, 7. 4. 1989, p. 13 . (4) OJ No L 106, 18 . 4. 1989, p. 26 . (*) OJ No L 331 , 2. 12. 1988, p. 1 . M OJ No L 184, 30. 6 . 1989, p. 22. 1 . 5 . 90 Official Journal of the European Communities No L 111 /49 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 April 1990 . For the Commission Ray MAG SHARRY Member of the Commission